Citation Nr: 1127590	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-39 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1997 to June 1998.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied service connection for bipolar disorder and denied the petition to reopen a previously denied claim for service connection for PTSD.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  In light of this holding, and the fact that the Veteran has been diagnosed with depression, anxiety, bipolar disorder, dysthymic disorder, and schizophrenia, the issue on the title page has been recharacterized as noted above.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated December 2004, the RO denied the appellant's claim of service connection for PTSD.  He was properly notified and did not file an appeal regarding the issue of service connection for PTSD, and that decision became final in regards to that issue.

2.  Evidence received since the December 2004 decision is neither cumulative nor redundant of the evidence of record and relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.


CONCLUSION OF LAW

As new and material evidence has been received, the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Analysis

In a December 2004 rating decision the RO determined that service connection was not warranted for PTSD.  It was noted, in essence, that although the Veteran did have a diagnosis of PTSD, the evidence did not show a confirmed link, established by medical evidence, between the current diagnosis and the claimed in-service stressor of witnessing a tornado while stationed at Fort Stewart in 1998.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.104 (2010).

The evidence received since the December 2004 rating decision includes VA outpatient records, additional statements from the Veteran, and an internet printout from The Tornado Project which reveals that on April 9, 1998, a tornado hit Fort Stewart.  The Board notes that in a VA outpatient record dated in April 2008, a VA examiner indicates that the Veteran had PTSD from childhood and military trauma.  In another VA outpatient record from June 2008, another VA examiner mentions that that the Veteran was treated for PTSD secondary to childhood abuse and a natural disaster during his military service in 1998.  This evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim, as it provides evidence of a current diagnosis of PTSD that may be linked to a possible in-service stressor.  Therefore, the claim for service connection for PTSD must be reopened and re-adjudicated on the merits.


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for PTSD; to this extent, the appeal is granted.


REMAND

Throughout the record, the Veteran has consistently claimed a single stressor for his PTSD.  He has stated that while he was stationed at Fort Stewart, Georgia, he experienced firsthand the destruction of a tornado in April 1998.  He said that as part of the destruction, a fellow serviceman was decapitated.  On remand, the AMC/RO should attempt to verify this stressor.

Additionally, as noted above, in Clemons, the Court held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

Such is the case here.  The record developed since the inception of the claim reflects findings of dysthymia, depression, anxiety, bipolar disorder, and schizophrenia.

As indicated under Clemons, alternate diagnoses are to be considered as part of the underlying claim.  Further adjudication is thus needed, again, in view of the Clemons guidance.

It is not clear if any of the Veteran's current psychiatric diagnoses were made in accordance with DSM-IV criteria.  Therefore, the Veteran should be scheduled for a VA psychiatric examination in order to identify any current psychiatric diagnoses and to have an examiner provide an opinion that addresses whether any diagnosed psychiatric disability is related to an in-service event or is otherwise attributable to the Veteran's active military service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to compile all information, including the October and November 2004 statements provided by the Veteran, and submit this information to the U.S. Army and Joint Services Records Research Center (JSRRC).  JSRRC should be requested to make an attempt to verify events related to the Veteran's claims that he witnessed the destruction of a tornado at Fort Stewart in April 1998, to include the decapitation of a fellow serviceman.  Any response received from that organization is to be associated with the claims folder.

2.  Thereafter, the record should be reviewed and specific determinations provided as to which specific stressor events, if any, have been verified.  In reaching these determinations, any credibility questions raised by the record should be addressed.  The Veteran should be notified of these determinations and afforded the opportunity to respond.

3.  After all records and/or responses received are associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for him to undergo a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present, to include PTSD, dysthymia, depression, anxiety, bipolar disorder, and schizophrenia.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include PTSD if diagnosed, is related to any incident of the Veteran's active duty service or, if preexisting service, was aggravated thereby.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

4.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the Veteran's claim for service connection, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


